Citation Nr: 1231792	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected status post cerebrovascular accident.   

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected arterial hypertension.  

3.  Entitlement to service connection for a right shoulder disorder to include as secondary to the cerebrovascular accident.  

4.  Entitlement to a total rating based upon individual unemployability by reason of service-connected disability.  


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.    

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2005 and July 2005 by the RO.  

The Board remanded the case to the RO in February 2008 and October 2010 for additional development of the record.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The  issue of entitlement to service connection for an innocently acquired psychiatric disorder has been raised in the July 2012 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and must refer it to the AOJ for appropriate action.  

The issues of a higher initial evaluation for the service-connected status post cerebrovascular accident and entitlement to a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The service-connected hypertension is principally manifested by systolic blood pressure readings ranged from 75 to 186 and the diastolic blood pressure readings ranged from 55 to 102 with continuous medication for control; there are no objective findings of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 

2.  The Veteran is not shown to have manifested complaints or findings referable to a right shoulder disorder in service or for many years thereafter.   

3.  The currently demonstrated right shoulder degenerative changes is not shown to be due to an event or incident of the Veteran's period of active service or to have been caused or aggravated by service-connected disability.          



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability evaluation in excess of 10 percent for the service-connected arterial hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic Code 7101 (2011). 

2.  The Veteran's right shoulder disability is not due to disease or injury that was incurred in or aggravated by service, nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3,310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in November 2004, March 2005, October 2010, and March 2012.   

The letters notified the Veteran of what information and evidence must be submitted to substantiate the various claims, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to identify any additional information or evidence that VA should have and to submit evidence in support of his claims to the RO.  

The October 2010 letter provided the Veteran with notice of the law regarding degrees of disability and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claims were readjudicated subsequent to this notice thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled.  

The Board finds that, as all relevant evidence has been obtained with regard to the Veteran's claims, the duty to assist requirements have been satisfied.  The Veteran's service treatment records were obtained and associated with the claims folder.  

The VA treatment records dated from 2001 to 2011 were obtained and associated with the claims file.  In May 2010, the Veteran informed the RO that he had no additional information to submit.  Thus, in light of this response, there is no identified evidence that needs to be obtained.  

The Veteran underwent VA examinations in January 2005, February 2007, and March 2011 to obtain medical evidence as to the nature and severity of the service-connected disabilities and to obtain medical evidence as to the etiology of the claimed right shoulder disability.   

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


2.  Entitlement to an increased rating for hypertension.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  

A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

Note (1) to Diagnostic Code 7101 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

During the pendency of the appeal, the diagnostic code regarding hypertension was amended. 71 Fed. Reg. 52457-60 (Sept. 6, 2006).  Effective on October 6, 2006, a note was added after the rating criteria of Diagnostic Code 7101 concerning separate evaluations of hypertension and other heart diseases.  Because service connection is not in effect for other heart disease, the change to the regulation is inapplicable to the appeal at hand.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for hypertension.  Under Diagnostic Code 7101, a 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The VA treatment records and examination reports show that out of approximately 109 blood pressure readings, there were no findings of a diastolic reading of 110 or more or a systolic reading of 200 or more.  The VA treatment records dated from 2001 to 2011 and the VA examination reports dated in 2007 and 2011 show that the systolic blood pressure readings ranged from 75 to 186 and the diastolic blood pressure readings ranged from 55 to 102.   

A January 2005 VA examination report indicates that the blood pressure readings were 139/75, 132/70, and 132/70.  Examination of the heart was normal with normal sinus rhythm, and no murmurs and gallops.  The diagnosis was arterial hypertension, under control with medication.    

A February 2007 VA examination report indicates that the Veteran's hypertension has been stable.  He was treated with medication.  He had no surgery or hospitalization relating to the hypertension.  The blood pressure reading was 160/89.  The diagnosis was hypertension, on treatment with three antihypertensive, uncontrolled but asymptomatic.  

A March 2011 VA examination report indicates that the blood pressure readings were 176/102, 180/100, and 182/98.  He was treated with medication.  He had no surgery or hospitalization relating to the hypertension.  There was no evidence of hypertensive renal disease or hypertensive heart disease.  The examiner stated that the Veteran had excellent cardiovascular functional capacity as noted by the stress test on January 2011.  The diagnosis was hypertension.

Based on the medical evidence of record, out of approximately 109 readings, none showed diastolic pressure over 110, or systolic pressure over 200.  The Board notes that neither the Veteran nor his representative have specifically pointed to any blood pressure readings that predominantly showed systolic pressure at 200 or more or diastolic pressure at 110 or more. 

The Board must conclude that the evidence does not meet the criteria for a rating in excess of 10 percent for hypertension under Diagnostic Code 7101 for the entire appeal period.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Thus, the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent for the service-connected hypertension.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

The Board finds that a staged rating is not warranted in this case in that a rating higher than 10 percent is not warranted.  It appears from the evidence that the disability has remained essentially constant for the entire appeal period.  Accordingly, a staged rating under Fenderson is not warranted. 

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As indicate, the disability picture is not found to be exceptional or unusual so as to render the application of the established rating criteria inadequate in this case.  The identified manifestations are found to be reasonably addressed by these criteria for rating the service-connected hypertension on the basis of the Veteran's blood pressure readings.  The criteria provide for increased ratings for correspondingly elevated blood pressure readings than currently shown by the evidence.  

Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  The Board finds that the schedular rating criteria contemplate the Veteran's level of disability and symptomatology and the assigned schedular evaluations are adequate.  

In summary, the Board finds that the assignment of an initial rating in excess of 10 percent for the service-connected hypertension is not assignable.  

 

3.  Entitlement to service connection for a right shoulder disability to include as secondary to the cerebrovascular accident.   


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.310 were revised.  Under this provision, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected as well.  

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a) (effective prior to and from October 10, 2006). 

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective on October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury." The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, as a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran asserts that his right shoulder disability is due to the service-connected cerebrovascular accident.  In a January 2005 rating decision, service connection was granted for residuals of cerebrovascular accident due to the service-connected arterial hypertension.  

A 100 percent rating was assigned under Diagnostic Code 8009 beginning on April 6, 2004.  A 10 percent rating was assigned subsequently assigned on November 1, 2004.  Diagnostic Code 8009 provides that the minimum rating for a residuals of a brain vessel hemorrhage is 10 percent.  

There is evidence of a current right shoulder disability.  The February 2011 VA examination report shows diagnoses of degenerative joint disease and a rotator cuff tear of the right shoulder.   

The Veteran, as a layperson, is competent to describe an observable event such as an injury or observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Veteran himself relates the current right shoulder disability to his service-connected disability.  Although the Veteran, as a layperson, is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  

Here, there is no showing that the Veteran has the requisite medical expertise.

Moreover, the Veteran has not provided any medical evidence to support his lay assertions that the current right shoulder disability is caused or aggravated by the service-connected disability.  

In fact, there is probative medical evidence which establishes that the Veteran's right shoulder disability was not caused by or aggravated by the service-connected cerebrovascular accident.  

The February 2011 VA examination report indicates that the VA examiner noted that the medical records showed that the Veteran first reported having right shoulder pain in 2002.  The Veteran underwent an examination when the diagnoses were those of right shoulder degenerative joint disease and rotator cuff tear.  

The VA examiner opined that the right and left shoulder disabilities are not due to or aggravated by the cerebrovascular accident.  

The VA examiner added that the right shoulder disability was not etiologically related to the cerebrovascular accident, but was due to aging and that both shoulders were involved.  

The VA examiner stated that the right shoulder disability was not aggravated by the service-conducted vascular disabilities or the cerebrovascular accident since the right shoulder disability is musculotendinous in nature and this condition was not related to the Veteran's hemodynamic vascular status.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

The Court indicated that the claims file "[was] not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.

The Board finds the February 2011 VA medical opinion to have significant probative weight in this case as it reflects the most comprehensive and reasoned review of the entire evidentiary record.  

The VA examiner reviewed the claims folder and examined the Veteran.  The examiner provided a rationale for the opinion.  There is evidence which supports the examiner's rationale that the service-connected cerebrovascular accident did not cause the claimed right shoulder disability.  There is medical evidence of record which shows that the right shoulder disability and arthritis was detected prior to the March 2004 cerebrovascular accident.  

The Veteran has not provided any medical evidence or opinion to support his lay assertions that the current right shoulder disability is caused by the service-connected cerebrovascular accident.    

In summary, the Board finds that the preponderance of the evidence is against finding that the current right shoulder disability is not due to or aggravated by a service-connected disability to include the cerebrovascular accident.  Thus, service connection on a secondary basis is denied.     

The Board has also considered whether service connection is warranted for the claimed right shoulder disability on a direct basis.   

Initially, the Board notes that the service treatment records do not show any evidence of complaints or findings of a right shoulder condition.  The August 1967 enlistment examination report and the August 1969 separation examination report indicate that examination of the upper extremities was normal.  The August 1969 report of medical history indicates that the Veteran reported "no" when asked if he had a painful or trick shoulder or loss of arm.   

The evidentiary record shows that the Veteran first began to have right shoulder symptoms in 2002 and degenerative changes of the right shoulder joint were first detected on x-ray examination in November 2002 when sclerosis of the humeral head and glenoid, asceptic necrosis of the humeral head, and degenerative osteoarthritic changes in the glenohumeral joint were noted.  

A February 2004 VA MRI report indicated that the Veteran reported having pain and limited motion in the right shoulder for one year.  The MRI revealed severe degenerative disease of the acromioclavicular joint with large bulky osteophytes, subchondral bone cyst, and probable intraarticular loose bodies.    

These right shoulder symptoms and manifestations including necrosis and degenerative disease were first shown over 30 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no medical evidence that relates the current right shoulder disability to an event or incident of the Veteran period of active service.  In fact, there is medical evidence that establishes that the right shoulder disability is due to aging and is not related to injury, disease or other event in service.   

Accordingly, on this record, the claim of service connection for a right shoulder disability must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased initial evaluation in excess of 10 percent for the service-connected arterial hypertension is denied.   

Service connection for a right shoulder disorder to include as secondary to service-connected disability is denied.    


REMAND

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that additional VA examination is necessary to determine whether a higher rating is warranted for the residuals cerebrovascular accident.  

A Social Security Administration (SSA) decision dated in February 2008 indicated that the Veteran had been disabled since April 8, 2004 due to the late effects of cerebrovascular disease.  

An additional examination is necessary to clarify whether there are any late effects of the cerebrovascular accident and if so, whether any such late effects cause the Veteran to be unemployable.  It appears from the medical records associated with the SSA decision that the Veteran may have diminished memory and concentration and it is not clear whether these symptoms are caused by the cerebrovascular accident.  

A psychiatric examination dated on November 30, 2005 is part of the SSA record; however, this document is in Spanish and requires translation.  

The Veteran was afforded a VA neurological examination in March 2011 to determine whether the Veteran had any residuals of the cerebrovascular account.  

However, the Veteran was not afforded a neuropsychiatric examination to determine whether the residuals of the cerebrovascular accident affected the Veteran's cognition and mental status in addition to the neurologic system.  

The March 2007 VA examination report notes that the Veteran reported having periods of forgetfulness and disorientation in daily episodes.  The examiner indicated that the Veteran was very depressed.  It is not clear from the record whether these cognitive symptoms or the depression is due to the service-connected cerebrovascular accident.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

Thus, additional examination is necessary in order to determine the nature and severity of any separate residuals disability due to the service-connected cerebrovascular accident and to determine whether the Veteran has a residual disability affecting his mental status or cognition.   

The issue of a TDIU rating is inextricably intertwined with the issue of entitlement a higher rating for the service-connected residuals of the cerebrovascular accident.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

The RO should conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of any residual disability due to the cerebrovascular accident dated from March 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).   

The RO should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment for any residual disability due to the cerebrovascular accident.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain the copies of all clinical records from the VA Healthcare System showing treatment of any residual manifestations due to the cerebrovascular accident since March 2011.   

2.  The RO should take appropriate steps to contact the Veteran in order to have him identify any non-VA medical treatment rendered for the service-connected residual of the cerebrovascular accident.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained and incorporate them into the claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claim.

3.  The RO should obtain an English translation of the SSA psychiatric examination report dated on November 30, 2005.    

4.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and current severity of the service-connected residuals of the cerebrovascular accident.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

The examiner should identify all residual manifestations due to the service-connected cerebrovascular accident.  If a residual disability due to the cerebrovascular accident is found, the examiner should report all symptoms and the degree of functional loss due to this disability.  

The examiner should identify all mental and/or cognitive manifestations due to the service-connected residuals of the cerebrovascular accident.  If any such disorder is found, the examiner should report all symptoms and functional impairment due to the disorder and should provide a global assessment of functioning (GAF) score based on any mental or cognitive disorder found for the entire appeal period.  

The examiner also should render an opinion as to whether the service-connected residuals of the cerebrovascular accident at least as likely as not precludes the Veteran from working at substantially gainful employment consistent with his work and educational background.  

Any opinions expressed by the examiner must be accompanied by a complete rationale. 

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

5.  After completing all indicated development, the RO should readjudicate the claims for increase remaining on appeal  in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


